Order entered January 10, 2020




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01084-CV

                      IN THE INTEREST OF S.M.G., A MINOR CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-18-00695-X

                                              ORDER
        The reporter’s record in this case is termination of parental rights case is overdue. By

order dated October 8, 2019, we notified the court reporter the record was overdue. Court

Reporter Pamela Sumler responded by letter informing the Court she had not been contacted

regarding preparation of the record. Thereafter, the case was abated for hearing to determine,

among other things, why the reporter’s record had not been requested and why appellant’s brief

had not been filed. Following the hearing, we reinstated the appeal and ordered appellant’s

counsel to provide the Court with written verification the reporter’s record had been requested.

We received a request for preparation of the reporter’s record on December 30, 2019. It is not

clear if that request was sent to the court reporter.

        Accordingly, we ORDER the reporter’s record in this case to be filed within FIFTEEN

DAYS of the date of this order. We DIRECT the Clerk of the Court to send a copy of this order
and a copy of the December 30, 2019 request for preparation of the reporter’s record to Pamela

Sumler, Official Court Reporter for the 305th Judicial District Court.


                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE